Citation Nr: 9907168	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  95-31 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 

INTRODUCTION

The veteran served on active duty from August 1964 to July 
1966, and from October 1966 to April 1967.  The veteran also 
served in the United States Naval Reserves (USNR) both before 
and after his active duty service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 decision by the RO that denied 
service connection for pes planus, hallux valgus, and 
degenerative changes of the feet.  In October 1996, a hearing 
was conducted at the RO before RO personnel (RO hearing), and 
in July 1997, a hearing was conducted at the Board in 
Washington, DC, before the undersigned member of the Board 
(Board hearing).  This matter was previously before the Board 
in September 1997, when it was remanded to the RO for 
additional development. 


FINDINGS OF FACT

1.  The veteran does not have pes planus of his right foot.

2.  The veteran has pes planus of his left foot which clearly 
and unmistakably existed prior to both periods of his active 
military duty.  

3.  Although the veteran's pes planus symptomatology might 
have been exacerbated during service, the underlying pes 
planus pathology underwent no increase in disability during 
service. 

4.  The veteran does not have a current foot disorder which 
began in service or underwent an increase in service.


CONCLUSION OF LAW

The veteran does not have a foot disability that was incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1116, 1131, 1132, 1133, 1137, 
1153, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Navy from August 
1964 to July 1966, and from October 1966 to April 1967.  His 
service medical records reflect that, on the report of 
medical history prepared for a July 1963 Reserve enlistment 
examination, the veteran reported that he had experienced 
foot trouble.  The examiner summarized and elaborated the 
trouble as being a sprained ankle from playing football, 
"n[ot] c[onsidered] d[isqualifying]."  On physical 
examination, the veteran's feet were normal.  Identical 
findings and comments appear on an August 1964 report of 
medical history and examination, generated when the veteran 
entered active duty, with the additional elaboration that the 
sprained ankle occurred two years prior to the August 1964 
examination, and that the veteran had experienced no trouble 
since that time.  Service medical records for the first 
period of active duty are devoid of any complaint, treatment, 
or diagnosis of any foot disorder.  During a July 1966 
separation examination, the examiner found that the veteran's 
feet were normal.

Three months later, as the veteran entered his second period 
of active duty, the October 1966 entrance examination 
revealed pes planus, "n[ot] c[onsidered] d[isqualifying]."  
The examination report does not otherwise indicate the 
severity of the pes planus, or reflect which of the veteran's 
feet manifested pes planus.  Service medical records for the 
second period of active duty are otherwise devoid of any 
complaint, treatment, or diagnosis of any foot disorder.  
During an April 1967 separation examination, the examiner 
found that the veteran's feet were normal. 

Service medical records for the veteran's periods of active 
duty for training, dated from 1972 to 1992, include 15 
examination reports on which his feet were found to be 
normal.  Other than records of treatment for tinea pedis, 
dated in 1978, his service medical records for his reserve 
service are devoid of any complaint, treatment, or diagnosis 
of any foot disorder.

More recently, medical examiners have diagnosed the veteran 
as having (variously) pes planus, hallux valgus with bunions, 
degenerative changes of certain bones of his feet, and 
calcaneal spurs.  See letter from Howard R. Foster, D.O., a 
private radiologist, dated July 1991; private treatment 
records and letters from David P. Tucker, D.P.M., dated June 
to September 1997; VA examination report dated January 1995; 
VA examination report dated January 1998, by Brent Johnson, 
M.D., an orthopedist (the Johnson report); and VA examination 
report dated January 1998, by Benedict Profera, D.M., a 
podiatrist (the Profera report).  There is no post-active 
duty medical evidence of any foot disorder dated earlier than 
the July 1991 letter from Dr. Foster, although the veteran 
has complained of continuous foot symptomatology since 
service.  

Of the aforementioned physicians, Drs. Tucker, Johnson, and 
Profera have reviewed the veteran's s medical records in an 
effort to determine whether the veteran has any foot disorder 
which began during service or existed prior to service, and, 
if the latter, whether and to what extent any such disorder 
was aggravated by his military service.  Particularly, Dr. 
Tucker's June 1997 treatment records reflect the veteran's 
complaints of "flat feet" since childhood.  The veteran 
reported that, while in the military, his flat feet got 
"much worse," to the point that he had "significant 
symptomatology" with his feet.  He also reported that, at 
the time of his visit with Dr. Tucker, he worked as a mail 
handler and was on his feet during work.  The assessment was 
pes valgo planus "with" hallux abducto valgus deformities 
bilaterally.  After a review of the veteran's "medical 
records from the VA" (which the veteran identified, during 
the October 1996 RO hearing [RO hearing Transcript (Tr.) p. 
15], as including his service medical records), Dr. Tucker 
considered the veteran's question as to whether "the 
deformity" is service-connected.  See veteran's July 1995 
letter to the RO, requesting the evidence that the RO relied 
upon in its denial of service connection, and annotation 
thereon; see also August 1995 VA Form 70-5572 ("Accounting 
of Records/Information Disclosure Under Privacy Act").  Dr. 
Tucker opined that the veteran's service did not cause the 
deformity, "but he may have had more symptoms from the 
deformity when he was in the service."  Dr. Tucker advised 
supporting the foot.  

A July 1997 letter from Dr. Tucker elaborates on his 
etiologic opinion.  As to the question of whether the 
veteran's "present deformities in his feet and his symptoms, 
which [are]  ... flat foot deformity along with plantar 
fasciitis," are service-connected, Dr. Tucker opined that 
"certainly" being in the service did not cause the 
veteran's "present problem."  As to whether military 
service could have aggravated "the problem," Dr. Tucker 
opined that excessive walking that he probably had to do 
during service "would aggr[a]vate the problem and would make 
any plantar fasciitis probably more symptomatic."  

A September 1997 letter from Dr. Tucker further elaborates 
that usually, a pes planus or calcaneal valgus deformity 
begins at birth due to a structural biomechanical deformity.  
Dr. Tucker stated that the veteran had basically normal feet 
when first inducted into the Naval Reserve, and that he did 
not know what type of examination was conducted at that time.  
He said that it was "difficult" to say at which stage the 
deformity existed at the time of induction, but that "if" 
x-rays had been taken and evaluated, he surmised that the 
veteran probably had this deformity at the time of induction.  

The January 1998 Johnson report reflects that the veteran 
complained of flat feet, pain and swelling in his feet, and 
deformity of the great toes.  When asked when "this" 
started, the veteran said it began as a teenager.  The 
veteran reported that during his two tours of active duty, he 
was unable to wear military issue shoes and boots, but bought 
his own boots, which decreased his foot pain.  He said that 
currently he works for the Postal Service and is on his feet 
"constantly for eight hours [per day]."  He also reported 
that Dr. Tucker had told him that his foot deformities did 
not occur because of his military service, but may have been 
aggravated by service.  Dr. Johnson noted his review of the 
service medical records, particularly the records from 1963 
to 1967, including the notation of pes planus in October 
1966, and the absence thereof in July 1967.  Dr. Johnson's 
diagnostic impression was slight to mild pes planus of the 
left foot (no pes planus of the right foot was found on 
physical examination), bilateral "bunion/hallux valgus 
deformities," and mild mid-foot arthritis, bilaterally.  (A 
"bunion" is defined as a localized swelling at either of 
the medial or dorsal aspect of the first metatarsophalangeal 
joint, caused by an inflammatory bursa; a medial bursa is 
"usually associated with hallux valgus."  STEADMAN'S MEDICAL 
DICTIONARY 250 (26th ed. 1995).)  Dr. Johnson opined that the 
veteran possibly had "mild" pes planus at the time of his 
entrance into the military, and noted that "at this time," 
physical examination revealed "very mild" pes planus.  Dr. 
Johnson also stated that the current physical examination of 
the right foot revealed symptomatology that was "the 
opposite of what we would see with pes planus."  As to the 
"bunion deformities," Dr. Johnson opined that these would 
have developed over time, regardless of the veteran's 
military service.  As to the degenerative changes, Dr. 
Johnson noted that these could be due to repetitive activity 
on the feet, consistent with the work the veteran does at the 
current time.  However, in summary, Dr. Johnson opined that, 
based on the history, clinical examination, and x-ray 
studies, the veteran's "foot condition" is not "directly 
related to his military service."

Dr. Profera examined the veteran after Dr. Johnson, and noted 
complaints similar to those noted by Dr. Johnson.  He also 
noted the veteran's assertion that wearing boots in the Navy 
caused his foot problem.  Dr. Profera's notes of physical 
examination commented that he must rule out other clinical 
entities, including calcaneal spurring and osteoarthritis.  
Upon review of the radiographs, Dr. Profera noted calcaneal 
spurring.  The diagnostic impression was hallux 
abductovalgus, bilaterally, plantar fasciitis bilaterally, 
and possibly a circulatory problem.  As to etiology, Dr. 
Profera noted his concurrence with Dr. Johnson.  He also 
explained that "this is a congenital ... biomechanical 
problem," which worsens as the veteran ages.  
("Congenital" means "present at birth."  See Smith (Brady) 
v. Derwinski, 
1 Vet. App. 235, 236 (1991).)  Dr. Profera also opined that 
he could "not see, at this point in time, that any type of 
boots would have caused the problem - it would have only 
aggravated the problem."  

Of record at the time of the examinations of Drs. Profera, 
Johnson, and Tucker were certain statements by the veteran, 
including those in his September 1995 VA Form 9 ("Appeal to 
the Board of Veterans' Appeals").  In his Form 9, he stated 
that, upon entering the Reserves in 1963, and active duty in 
1964, he had "foot trouble."  He explained that he did not 
complain during service because of fears of being "wr[itten] 
up."  He said that, while in the Seabees (apparently a 
reference to his Reserve service after 1967), his feet 
"hurt," but not as much as they hurt from 1990 until 
recently.  

Also of record for the physicians' review was the October 
1996 RO hearing transcript, in which the veteran stated that, 
prior to his first period of active duty, he played football, 
and that he soaked his feet, apparently to obtain relief of 
ankle pain.  [RO hearing Transcript (RO Tr.) p. 9.]  He said 
that the "problems" with his feet during his first period 
of service included swelling, which he self-medicated by 
buying his own shoes and soaking his feet in Epsom salt 
baths.  [RO Tr. p. 3.]  He said "at first it wasn't really 
bad.  At first I would maybe see swelling once or twice a 
month."  [RO Tr. p. 4.]  He said that, during his second 
period of service, he was not on his feet in his duty as a 
cook, and his feet were "not really bothering [him]," but 
he would "occasionally" soak his feet.  [RO Tr. p. 5.]  He 
also testified that "from the time [he] entered service to 
the time [he was] discharged [for] the second time," there 
was no increase in the pain and swelling in his feet.  [RO 
Tr. p. 5.]  He reported that, when he separated from active 
duty in 1967, he did not seek treatment for his feet at that 
time.  [RO Tr. p. 7.]  He said that he began to buy Dr. 
Scholl's arches for his feet in about 1979.  [RO Tr. p. 8.]  
He said that from 1967 to 1985, his employment either 
required him to be on his feet (at most, half of the time) or 
involved "sit down" jobs.  [RO Tr. pp. 5-6.]  He said that 
he began working at the Post Office in 1985.  [RO Tr. p. 6.]  
He said that, during his Reserve service in the early 1980's, 
he had difficulty running due to his feet.  [RO Tr. p. 9.]  
He said that currently, he experiences swelling in his feet 
and lower legs that will not decrease with Epsom soaks, which 
is different from the type of swelling he experienced during 
service.  [RO Tr. pp. 7, 8.]  He said that he did not see a 
doctor regarding his feet until 1990 because "it wasn't 
really a persistent problem as it is now."  [RO Tr. pp. 7, 
8.] 

The veteran clarified some of his October 1996 testimony 
during the July 1997 hearing before the undersigned Member of 
the Board.  The veteran said that the first time that he saw 
a doctor regarding "foot trouble" was when he was playing 
football in high school.  [Board hearing transcript (Board 
Tr.) pp. 3-4.]  He said that he did not wear any arch 
supports or special shoes prior to entering the Navy, 
although later he clarified that he wore special cleats when 
playing football prior to service.  [Board Tr. pp. 4, 9.]  
When asked when he knew that he had pes planus, with regard 
to his service medical history questionnaires, the veteran 
said that at that time, he did not know what the words "pes 
planus" meant; he "just knew that [his] feet hurt" from 
time to time, and that he "didn't realize that [he] had flat 
feet."  [Board Tr. p. 3.]  He said that during his first 
period of service, his feet would hurt after running.  [Board 
Tr. p. 4.]  Also, with respect to his first period of active 
duty, he said that an individual who served with him noticed 
his swollen ankles, and recommended Epsom salt soaks.  [Board 
Tr. pp. 5, 13-14.]  When asked how often he thought that he 
was using the Epsom salts, he said that when doing something 
stressful, such as walking around the decks, he would treat 
his feet "maybe two times a week.  This is when they would 
swell up real bad [sic]."  [Board Tr. p. 15.]  As to the 
second period of service, he said that on the October 1966 
entrance examination, the examiner did not mention the degree 
of pes planus found, and that he does not know what degree of 
pes planus he had at that time.  [Board Tr. pp. 5, 11.]  
However, the veteran then testified as follows:

The physician looked at my foot and he 
said to me it looks like you got flat 
feet and he said this is the way you can 
tell and he took his four fingers and 
tried to put them underneath my arch and 
that's how I gauge my flat feet, by the 
way he showed me how to do it.

[Board Tr. p. 5.]  The only post-service symptomatology that 
the veteran described with any particularity was pain and 
swelling.  [Tr. pp. 10, 12.]  He also said that he currently 
works for the Postal Service, and that his job requires him 
to do a lot of standing and walking.  [Board Tr. p. 10.] 

II.  Analysis

The veteran and his representative contend that the veteran 
has disorders of his feet, including pes planus of each foot, 
which were aggravated by military service.  In this regard, 
entitlement to receipt of benefits for service-connected 
disease or injury is limited to cases where service-related 
problems have resulted in a current disability.  Degmetich v. 
Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268, 271-72 (1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

In the present case, only one medical examiner, Dr. Tucker, 
has concluded that the veteran has pes planus affecting his 
right foot, without explanation of the clinical basis for 
this finding.  (Although other medical evidence reflects 
findings of pes planus, such evidence is not specific as to 
which foot exhibited pes planus, and thus, is not relevant to 
whether the right foot is in fact affected.  See October 1966 
entrance examination report and January 1995 VA examination 
report.)  By contrast, Dr. Johnson specifically concluded 
that the veteran does not have pes planus of the right foot, 
and provided detailed reasons for his conclusion (i.e., 
lateral foot roll, which is the opposite of what one would 
expect with pes planus).  Dr. Profera concurred with Dr. 
Johnson's conclusion.  Four in-service medical examination 
reports, dated July 1963, August 1964, July 1966, and April 
1967, and fifteen Reserve examination reports, dated from 
1972 to 1992, reflect that the veteran's feet were normal on 
examination.  Thus, in terms of both quantum and 
persuasiveness, the weight of the medical evidence tends to 
show that the veteran does not have pes planus of his right 
foot.  Although lay persons are competent to testify as to 
the existence of pes planus, see Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995), and the veteran in this case claims to 
have pes planus of his right foot, the veteran does not 
explain his assessment in terms of any criteria other than 
observation, whereas Dr. Johnson explained his conclusion in 
terms of both observation and the lateral roll.  
Additionally, although the veteran has had a longer period of 
time in which to observe his feet than Drs. Johnson and 
Profera, the lack of a finding of pes planus of the right 
foot during the sixteen examinations conducted by military 
physicians, subsequent to the finding of pes planus in 
October 1966, tends to rebut the claimed pes planus of the 
veteran's right foot.  Thus, the weight of the evidence is 
against his claim in this regard.

As to claimed foot disabilities other than pes planus of the 
right foot, the Board notes that generally, in order to 
establish service connection for a disability, there must be 
evidence that the disability is related to disease or injury 
that either began in service, or, if the disability pre-
existed service, was aggravated thereby.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Service connection may also be granted by 
operation of certain statutory or regulatory presumptions.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see, e.g., 38 
U.S.C.A. §§ 1112, 1116, 1137 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309 (1998). 

Service connection requires medical evidence of a current 
disability, unless the disability in question is the type of 
disability about which a lay person is competent to testify.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. den. 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); and cf. Falzone supra 
(pes planus).  Even if the lay witness is competent to 
testify about the current disability in question, service 
connection is not warranted unless the record contains 
medical evidence which links the current symptomatology to 
the lay evidence regarding in-service events (including 
aggravation), continuity of post-service symptomatology, or 
the chronicity of post-service symptomatology.  See Epps, 
supra; Savage v. Gober, 10 Vet. App. 489, 494-95, 497 (1997).

In determining whether a particular disorder was either 
"incurred" or "aggravated" in service, where, as here, the 
claimant is a veteran of wartime service, or peacetime 
service after December 31, 1946, the veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders "noted" at entrance into service, 
or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998) (the "presumption of soundness").  Only 
such conditions as are recorded in examination reports are to 
be considered as "noted."  Id. 

The regulations provide additional detail regarding 
considerations pertinent to the determination of a veteran's 
condition on entry into active duty.  Specifically, the 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a "notation" of 
such conditions, see § 3.304(b), supra, but will be 
considered together with all other material evidence in 
determinations as to inception.  38 C.F.R. § 3.304 (b)(1).  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  Id.  They should be based on thorough analysis of 
the evidentiary showing and careful correlation of all 
material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof.  Id.  History conforming to 
accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles in relation to value consistent 
with accepted medical evidence relating to incurrence, 
symptoms and course of the injury or disease, including 
official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development, and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(2).  Signed statements of 
veterans relating to the origin, or incurrence of any disease 
or injury made in service, if against his or her own 
interest, is of no force and effect if other data do not 
establish the fact.  38 C.F.R. § 3.304(b)(3).  Other evidence 
will be considered as though such statement were not of 
record.  Id.  

Regarding pre-service disabilities first noted in service, 
there are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  38 C.F.R. § 3.303(c) 
(1998).  With notation or discovery during service of such 
residual conditions (e.g., congenital malformations), with no 
evidence of the pertinent antecedent active disease or injury 
during service, the conclusion must be that they preexisted 
service.  Id., but see VAOPGCPREC 82-90 (O.G.C. 82-90) 
(service connection may be granted for disease (but not 
defects) of congenital, developmental, or familial origin, if 
the evidence establishes the disease in question was incurred 
or aggravated in service).  Similarly, manifestation of 
lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish pre-
service existence thereof.  38 C.F.R. § 3.303(c) (1998).

If a disease or injury is shown to have existed prior to 
service, such disease or injury
will be considered to have been aggravated by active 
military, naval, or air service, "where there is an increase 
in disability during such service," unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1998) (the "presumption of 
aggravation").  Where, as here, the claimant is a veteran of 
wartime service, or peacetime service after December 31, 
1946, clear and unmistakable evidence (obvious or manifest) 
is required to rebut the aforementioned presumption of 
aggravation "where the pre-service disability underwent an 
increase in severity during service."  38 C.F.R. § 3.306 (b) 
(1998).  This includes medical facts and principles which may 
be considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  Due regard will 
be given the places, types, and circumstances of service.  
Id.  However, "temporary or intermittent flare-ups during 
service of a pre-existing disease or injury are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, as contrasted to the symptoms, is 
worsened."  Verdon v. Brown, 8 Vet. App. 529, 537 (emphasis 
original) (citation omitted); accord, Jensen v. Brown, 19 
F.3d 1413, 1416 (Fed. Cir. 1994).

In the present case, the veteran had two periods of active 
duty.  The Board will address the presumptions of soundness 
(and, if applicable, aggravation) for each of the two active 
duty periods.  (The presumption of soundness is inapplicable 
with respect to the veteran's periods of active duty for 
training or inactive duty for training.  38 U.S.C.A. 
§ 101(24) (West 1991); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).)  Because pes planus is the only currently diagnosed 
foot disorder which was noted contemporaneously with the 
veteran's active duty, the Board's analysis will focus on the 
presumptions as they apply to pes planus, with discussion of 
other foot disabilities where appropriate.  Cf. Savage, 
supra, 10 Vet. App. at 496 (for purposes of 38 C.F.R. 
§ 3.303(b), requirement that condition be "noted" in 
service does not require written notation made 
contemporaneously with service).

As to the first period of active duty, the veteran's August 
1964 entrance medical records were negative for any finding 
or notation of a foot disorder on current examination.  The 
August 1964 and October 1966 reports of medical history 
clarify that the veteran's complaints of foot problems, first 
noted in August 1964, were referable a sprained ankle injury 
that occurred prior to service, and were not considered 
disqualifying or problematic as of August 1964.  Therefore, a 
presumption arises that his feet were sound on his entry into 
the first period of active military service.  

However, the subsequently dated records of Drs. Tucker, 
Johnson, and Profera each indicate that the veteran's pes 
planus and other foot deformities were either congenital or 
in existence prior to his first period of military service.  
This evidence tends to show that the veteran's pes planus 
existed prior to service.  

Moreover, the pes planus of the veteran's left foot has 
apparently always been difficult to observe, which tends to 
impeach the August 1964 examiner's finding of a normal left 
foot.  In particular, the first clinical evidence of pes 
planus is dated in October 1966, yet pes planus was not found 
a mere three month earlier, on the July 1966 separation 
examination, or a mere six months later, on the April 1967 
separation examination.  Additionally, the fifteen Reserve 
examination reports also affirmatively found normal feet.  
Moreover, whenever examiners have found pes planus, it has 
been mild.  For example, the October 1966 examination found 
that the pes planus was "n[ot] c[onsidered] 
d[isqualifying]."  Recently, both the January 1995 VA 
examiner and Dr. Johnson found only "mild" pes planus, 
which comports with Dr. Tucker's prescription of supports to 
treat the condition.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (1998) (relief of pes planus with supports indicative of 
"mild" disability).  The conclusion that the veteran has 
always had only mild pes planus of his left foot also 
comports with his credible testimony that although he used 
his own shoes during service, he did not buy Dr. Scholl's 
arch supports for his own shoes until 1979, and that he 
waited until 1990 to see any doctor because "it wasn't 
really a persistent problem as it is now."

The Board notes that the veteran told Drs. Tucker and Johnson 
that his (observable) flat feet began "in childhood" and 
"as a teenager."  See Falzone, supra.  Even if credible, 
this statement is inconclusive, because service personnel 
records reflect that the veteran was a teenager from the time 
he entered active duty in August 1964 until January 1965, and 
the Board will not construe the word "childhood" in a 
manner unfavorable to him.  Moreover, as discussed below, the 
Board has serious questions regarding the veteran's ability 
to offer credible testimony regarding the degree of pes 
planus in the remote past, if not the existence of pes planus 
per se.  Thus, the Board accords his statements to Drs. 
Tucker and Johnson no probative value.  (Regarding the 
veteran's testimony generally, the Board notes that it is not 
alleged or shown that he engaged in combat with the enemy.  
See 38 U.S.C.A. § 1154 (West 1991)).

Based on the foregoing evidence, the Board finds that, at 
least with respect to pes planus of the left foot, the 
disability clearly and unmistakably pre-existed the veteran's 
first period of active military service.  For the same 
reasons, and particularly because pes planus was found on the 
October 1966 entrance examination, pes planus existed prior 
to his second period of active duty.  See 38 C.F.R. 
§ 3.306(a) (1998); Verdon v. Brown, 8 Vet. App. 529, 535 
(1996) (presumption of soundness attaches only where there 
has been an induction examination in which the latter 
complained-of disability was not detected).  Thus, the Board 
must consider whether any pes planus was aggravated during 
either of the veteran's periods of military service.  

Regarding possible aggravation during the first period of 
active duty, service entrance and separation examination 
reports reflect that physical examination revealed normal 
feet.  The other active duty service medical records for this 
period are devoid of foot complaints, treatment, or 
diagnosis.  Thus, there is no contemporaneous medical 
evidence of worsening of pes planus during the first period 
of active duty.  Regarding the second period of service, the 
only contemporaneous medical evidence of change in the 
veteran's foot disability is the finding of pes planus on the 
October 1966 entrance examination, and the finding of normal 
feet on the April 1967 separation examination.  This tends to 
disprove aggravation of pes planus during the second period 
of active duty.  The Board assigns great evidentiary weight 
to the service medical records, relative to subsequently 
generated evidence, due to their contemporaneous nature.  See 
Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (Table).

The Board must also consider any lay testimony in this 
regard, because pes planus is the type of disability which is 
observable by lay persons, and about which they are competent 
to testify.  Falzone, 8 Vet. App. at 405.  However, this 
legal proposition presupposes that the lay witness is able to 
recall the matter in question, and is otherwise competent to 
testify, e.g., the witness had the opportunity to observe the 
degree of severity of the pes planus condition.  Thus, the 
Board must consider whether the lay evidence reflects an 
increase in pes planus disability during either of the 
veteran's periods of active duty.

In this regard, the veteran indicated that at the time of his 
first period of service, he was not aware that he had flat 
feet, because he said that he was unaware of the condition 
until October 1966.  He also testified that he does not 
currently know what degree of pes planus he had in October 
1966, notwithstanding that he said that the examiner showed 
him, at that time, how to "gauge" his pes planus.  The 
Board infers from the foregoing that the veteran also does 
not currently know what degree of pes planus he had at any 
time prior to October 1966, including his entire first period 
of service.  Such testimony undermines the credibility of his 
assertion, made many years after service to Dr. Tucker, that 
wearing boots aggravated his "flat feet."  See Caluza, 8 
Vet. App. at 512; see also Verdon, supra (temporary or 
intermittent flare-ups during service of a preexisting 
disease or injury are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to the symptoms, is worsened).  Furthermore, 
although the veteran testified that, during his first period 
of active duty, he soaked his feet with increasing frequency, 
it is unclear as to whether he soaked his feet to relieve the 
symptomatology of pes planus or some other disorder, such as 
the ankle disorder mentioned in the July 1963 and August 1964 
entrance medical histories, for two reasons.  First, he said 
that he was unaware of pes planus until October 1966.  
Second, he said that the individual who served with him, and 
who suggested that the veteran soak his feet in Epsom salt, 
did so because he noticed the veteran's ankle swelling.  
Thus, the veteran's testimony regarding increased severity of 
"observable" flat feet, during his first period of active 
duty, is not credible (although his statements regarding foot 
symptoms other than observable arches, such as pain and 
swelling, are credible, as discussed below).  Cf. Falzone, 8 
Vet. App. at 405.

Regarding the veteran's testimony regarding possible 
aggravation during his second period of active duty, the 
veteran specifically testified that he does not currently 
know what degree of pes planus he had when he entered his 
second period of active duty, as mentioned above.  Thus, he 
had no basis for comparing the severity of fallen arches he 
might have observed on subsequent occasions during his second 
period of active duty.  Therefore, his testimony that his 
"observable" flat foot pathology worsened during his second 
period of active duty is neither competent nor credible.  Cf. 
Falzone, supra, 8 Vet. App. at 405.

By comparison, as to symptomatology other than observable 
lack of arching during the first and second periods of active 
duty, see id., the veteran testified that "from the time 
[he] entered service to the time [he was] discharged [for] 
the second time," there was no increase in the pain and 
swelling in his feet.  [RO Tr. p. 5.]  Yet he also testified 
that, during his first period of active duty, he increased 
the frequency of his Epsom salt treatment of such symptoms, 
from twice a month to as much as twice a week during 
stressful periods.  [RO Tr. pp. 4, 8-9; Board Tr. p. 15.]  
The former testimony can be reconciled by the latter by 
noting that the former testimony refers to the nature of they 
symptoms, while the latter testimony tends to show an 
increase in the frequency of such symptoms, without 
commenting on whether the nature of such symptomatology 
worsened during that time - i.e., was the pain more severe?  
Was the swelling worse?  More importantly, the testimony 
regarding increased frequency of symptoms sheds no light on 
whether the underlying pes planus pathology worsened, as 
compared to the intermittent or "flare-up" symptoms 
thereof.  See Verdon, supra.

In this regard, the veteran told Dr. Tucker that while in the 
military, his flat feet got "much worse" to the point that 
he had "significant symptomatology" with his feet.  How can 
the veteran's statement to Dr. Tucker be harmonized with his 
aforementioned hearing testimony that, from the time he 
entered service to the time he was discharged for the second 
time, there was no increase in the pain and swelling in his 
feet?  Again, by characterizing the veteran's complaints to 
Dr. Tucker as complaints of increased frequency of 
symptomatology during service, rather than worsening of 
either the nature of the symptomatology or the underlying pes 
planus.  This comports with his testimony that he treated his 
feet with increasing frequency during service, but that not 
until long after service did the swelling extend above his 
ankles [RO Tr. pp. 7-8].  See Verdon, supra.  Otherwise, it 
appears that the veteran's testimony is in conflict.  To the 
extent of such conflict, the Board assigns greater probative 
value to his statement that his symptoms underwent no 
increase in severity from the beginning of his first period 
of active duty to the end of his second period of active 
duty, because it is more explanatory of the other findings of 
record - such as the lack of findings of pes planus on any 
other service examination, the lack of finding of right pes 
planus by Drs. Johnson and Profera, and the consistently 
"mild" nature of any pes planus found or described, as 
previously discussed. 

As to post-service medical evidence regarding possible 
aggravation of pes planus during either period of active 
duty, the only evidence in favor of the veteran is the 
opinion of Dr. Tucker.  Dr. Tucker's diagnostic assessment 
included bilateral pes valgo planus, and he concluded that 
the veteran may have had more "symptoms" from the deformity 
when he was in the service.  He further opined that walking 
that probably occurred during service "would aggr[a]vate the 
problem and would make any plantar fasciitis probably more 
symptomatic."  However, Dr. Tucker did not state that 
military service aggravated the underlying pes planus (as 
opposed to pes planus symptomatology such as pain and 
swelling), see Verdon, supra.  Instead, his opinion and 
clinical notes are cast predominantly in terms of increased 
symptomatology, without stating whether any underlying 
pathology might have increased during service.  Indeed, he 
indicated that it would be "difficult to say" at which 
stage the pes planus deformity existed at the time the 
veteran entered service, and that he did not know what type 
of examination was conducted at that time.  Thus, Dr. Tucker 
essentially admitted that he could find no evidentiary basis 
for assessing the degree of pes planus severity at the time 
the veteran entered service - which is consistent with the 
veteran's professed inability to do so, and the lack of 
contemporaneous, in-service medical evidence in this regard.  
Yet, his conclusion does not account for the medical evidence 
which tends to show that the veteran has always had mild pes 
planus.  In particular, Dr. Tucker fails to analyze other 
evidence which tends to show consistently mild pes planus 
during and after service, such as the "n[ot] c[onsidered] 
d[isqualifying]" notation on the October 1966 examination 
report (particularly in light of the proximal July 1966 and 
April 1967 examination reports); the veteran's reports of 
relief with arch supports from 1979 to 1990; and the findings 
of normal feet on fifteen Reserve examinations from 1972 to 
1992 (notwithstanding that the Board specifically noted, in 
its September 1997 remand, Dr. Tucker's failure to address 
the Reserve examinations, and invited his commentary 
thereon).  An additional gap in Dr. Tucker's analysis is his 
failure to explain how the veteran's approximately two and a 
half years in the military could create a discernable 
aggravation of the veteran's consistently "mild" pes planus 
(as discussed above), in light of (a) the veteran's testimony 
to the effect that he had only occasional symptomatology 
during his first period of service, and was not on his feet 
much during his second period of service, which tends to 
disprove in-service aggravation; (b) the veteran's statements 
that his feet did not begin to hurt him badly enough to seek 
medical treatment until 1990, or to use Dr. Scholl's supports 
until 1979, which tends to show that any worsening in 
symptomatology occurred long after service; and (c) the 
veteran's post-service jobs in which he was not constantly on 
his feet, followed by a fourteen-year career with the Postal 
Service (1985-1999), during significant parts of which he was 
on his feet eight hours a day, which tends to show an 
intervening cause of any current complaints.  Furthermore, 
even if the Board conceded in-service aggravation, Dr. Tucker 
fails to explain how the veteran's complaints of in-service 
aggravation, and continuity of symptomatology subsequent to 
service, might warrant attribution of any current foot 
disorder to the claimed aggravation.  See 38 C.F.R. 
§ 3.303(b) (1998); Savage and Epps, supra.  He also does not 
indicate that the veteran experiences any current plantar 
fasciitis, or suggest a causal link between possible in-
service plantar fasciitis (or other disease or injury) and 
any current foot disorder.  On the contrary, Dr. Tucker 
stated that "certainly" the veteran's service did not cause 
his "present problem," which actually tends to disprove a 
causal relationship between any in-service event - including 
increased symptomatology - and any current foot disorder.  
Thus, standing alone, Dr. Tucker's opinion is of diminished 
probative value.

By contrast, Dr. Johnson's report reflects a detailed review 
of the service medical records, particularly the service 
medical records surrounding the isolated October 1966 finding 
of pes planus, and other evidence indicative of the 
consistently "mild" nature of the veteran's pes planus, 
including the fifteen Reserve examination reports.  Thus, the 
Johnson report reflects an evidentiary basis for his 
conclusion that the veteran had "mild" pes planus on entry 
into the military.  On physical examination, he also found 
"very mild" pes planus.  Thus, his report explicitly 
reflects an evidentiary basis for concluding that the 
veteran's pes planus has not undergone any worsening at any 
time since his entrance into the military, including during 
service.  After noting the veteran's contentions that his 
current foot deformities were not caused by service, but were 
aggravated thereby, Dr. Johnson credibly concluded that the 
veteran's foot condition is not "directly related to his 
military service."  Thus, Dr. Johnson's opinion encompasses 
a rejection of the veteran's assertion of in-service 
aggravation of pes planus.  (Dr. Johnson's conclusion also 
tends to show that, even if in-service aggravation were 
conceded, the veteran has no current foot condition which is 
causally linked to service.  See Epps and Savage, supra.)  
This conclusion is corroborated by Dr. Johnson's additional 
opinion that, with respect to his diagnosis of 
"bunion/hallux valgus" deformities, the veteran would have 
developed bunions regardless of his military service.  
Moreover, Dr. Johnson's opinion is consistent with the other 
evidence of record, which he presumably reviewed but did not 
specifically note, such as the veteran's testimony to the 
effect that he had only occasional stressful episodes on his 
feet during his first period of service, and was not on his 
feet a great deal during his second period of service.  Thus, 
the Board accords great probative value to the Johnson 
report. 

The report of Dr. Profera indicates his agreement with Dr. 
Johnson.  Thus, any additional findings and comments by Dr. 
Profera must be read in light of that agreement.  Such 
comments include the explanation that the calcaneal spurring, 
bilateral hallux abductovalgus, bilateral plantar fasciitis, 
and possible circulatory problem "is a congenital ... 
biomechanical problem," which worsens as the veteran ages.  
Dr. Profera also opined that he could "not see, at this 
point in time, that any type of boots would have caused the 
problem - it would have only aggravated the problem."  Dr. 
Profera did not indicate, by this latter statement alone, 
whether such "aggravation" pertained to aggravation of pes 
planus symptomatology, or to aggravation of the underlying 
pes planus pathology (or other disorder).  Yet, Dr. Profera's 
statement is clarified when read in light of his concurrence 
with Dr. Johnson's opinion, which rejected the notion of any 
aggravation of the underlying pathology.  Thus, Dr. Profera's 
statement tends to show that he believed that foot symptoms 
were aggravated by service, but not any underlying pathology.  
See Verdon, supra.  This comports with the veteran's 
testimony that he experienced increased frequency of pain and 
swelling of his feet during service; the service medical 
records; and the opinion of Dr. Tucker, to the effect that 
symptomatology might have increased during service.  Thus, 
while the lack of precision in Dr. Profera's statement might 
diminish the persuasiveness of his opinion, when read 
standing alone, his concurrence with Dr. Johnson cures that 
imprecision and rehabilitates its probative value.  
Therefore, the Board accords Dr. Profera's statement 
substantial evidentiary weight.  Accordingly, the opinions of 
Drs. Profera and Johnson outweigh the probative value of the 
opinion of Dr. Tucker, in both quantum and persuasiveness.  

As to foot disorders other than pes planus found on recent 
examination - hallux valgus, degenerative changes, calcaneal 
spurs, etc., the Board notes that even if soundness on 
entrance to either period of active duty is conceded, there 
is no medical evidence that causally links such disorders to 
service.  On the contrary, Drs. Tucker, Johnson and Profera 
all concluded that the veteran's current foot disabilities 
were not caused by his military service.  On the other hand, 
if pes planus is considered to have existed prior to service, 
and the October 1966 finding of pes planus is considered to 
represent an early manifestation of hallux valgus, calcaneal 
valgus deformity, or plantar fasciitis (which Dr. Tucker's 
July 1997 opinion described as secondary to pes planus), Dr. 
Tucker opined in July and September 1997 that the 
symptomatology of such problems would have worsened during 
service.  However, for reasons previously stated, he did not 
indicate that the underlying pathology worsened, and he did 
not provide any persuasive link between a current foot 
disorder and in-service events, or to complaints of 
continuity of symptomatology.  By contrast, Drs. Johnson and 
Profera persuasively concurred that the veteran's "bunions" 
would have developed regardless of service, and that his 
current disorders have no direct relation to service.  In 
short, all the reasons for rejecting the veteran's claim of 
service connection for pes planus, on the basis of in-service 
aggravation, apply equally to his claim for conditions other 
than pes planus.  Moreover, as to lay testimony, the veteran 
is not competent to comment on diagnosis or etiology of any 
current foot disorder other than pes planus, because he is 
not shown to have any medical background.  Cf. Falzone and 
Epps, supra.  Also, his comments regarding pain and swelling 
have already been discussed in light of their failure to 
demonstrate any aggravation of an underlying pathology, as 
compared to aggravation of symptomatology.  See Verdon, 
supra.  The foregoing conclusions comport with accepted 
medical principles.  See 38 C.F.R. §§ 3.304(b)(1), 4.57 
(1998).  Thus, the weight of the evidence is against his 
claim of service connection for foot disorders other than pes 
planus, with respect to either period of active duty.

Regarding the veteran's Reserve duty, no aggravation or 
trauma during active duty for training or inactive duty 
training is either alleged or shown.  The veteran merely 
testified that he had difficulty running during the early 
1980's.  As such testimony was presumably reviewed during the 
examinations by Drs. Johnson and Provera, the weight of the 
evidence is against the veteran's claim in this regard as 
well.  

Furthermore, with the exception of degenerative arthritis, 
none of the veteran's current foot disorders is listed in 
38 C.F.R. § 3.309 as a "chronic" disease, a tropical 
disease, or a disease associated with exposure to herbicides, 
which might be subject to presumptive service connection 
pursuant to 38 C.F.R. § 3.307.  Degenerative arthritis is not 
shown to have manifested itself within one year after either 
of the veteran's periods of active duty.  See 38 U.S.C.A. 
§§ 1101, 1112, 1116, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Thus, there does not appear to be 
any alternative, presumptive basis for an award of service 
connection. 

The representative contends, in her January 1999 appellate 
brief, that the Board should remand this case for 
clarification of Dr. Profera's opinion, because his statement 
that wearing boots would have only "aggravated the problem" 
is "confusing" when viewed in light of his concurrence with 
Dr. Johnson.  However, the Board is required to reconcile any 
conflicts among the evidence.  See Macarubbo v. Gober, 10 
Vet. App. 388, 389 (1997); and see, e.g., 38 C.F.R. §§ 3.102, 
4.2 (1998).  As discussed above, any question as to whether 
the aggravation mentioned by Dr. Profera pertained to 
aggravation of symptomatology, as compared to the underlying 
pathology, is clarified when read in light of his concurrence 
with Dr. Johnson.  This reconciles any perceived confusion in 
the opinions.  Thus, remand for clarification is unwarranted.  
Cf. 38 C.F.R. § 19.9 (1998). 

The representative also contends in her brief that the record 
does not contain the clear and unmistakable evidence 
required, pursuant to 38 C.F.R. § 3.306(b), to establish the 
natural progression of any foot disorder which might have 
existed prior to service.  However, such evidence is 
unnecessary until the presumption of aggravation attaches.  
38 C.F.R. § 3.306(a), (b) (1998).  The presumption of 
aggravation does not arise unless there is a showing of an 
increase in disability during service, as shown by all of the 
evidence of record.  Id.  Here, the review of the record 
reveals that no foot disability underwent an increase during 
the veteran's service, notwithstanding that there is some 
testimony regarding an in-service increase in the frequency 
of the symptomatology of some unidentified disorder, possibly 
an ankle disorder.  See Verdon, supra.  Thus, aggravation 
cannot be conceded.  See 38 C.F.R. § 3.306(b) (1998).  

The representative contends, in a December 1998 VA Form 646, 
that Dr. Johnson noted degenerative changes of the middle 
foot, which Dr. Johnson "attributes to repetitive activity 
on the feet consistent with the veteran's current type of 
work" (emphasis added), yet Dr. Johnson fails to explain why 
in-service repetitive activity was not just as likely to be 
the cause of the changes noted.  However, that is not what 
Dr. Johnson said.  Dr. Johnson said that "[t]he degenerative 
changes within the mid-foot certainly could be due to 
repetitive activity on the feet, which would obvious[ly] be 
consistent with the type of work he does at this time."  
[Emphasis added.]  Dr. Johnson did not thereby "attribute" 
the current foot condition to the veteran's current work.  
Instead, he ruled out aggravation by in-service use of boots.  
The italicized quotation merely accounted for the post-
service work as a possible alternative etiology.  Indeed, Dr. 
Johnson was required to account for the post-service work 
history in some fashion.  See 38 C.F.R. §§ 3.326, 4.1, 4.2 
(1998).  As Dr. Johnson's review of the claims file 
presumably confirmed, the veteran's testimony regarding in-
service foot activities mentioned only occasional stressful 
events during his first period of Naval service (once or 
twice a week, [Board Tr. p. 15]), and indicated that he was 
not on his feet much during his second period of Naval 
service (RO Tr. p. 5), as compared to the eight hours per day 
that the veteran currently spends on his feet (Board Tr. p. 
10).  Moreover, even if Dr. Johnson had conceded that 
repetitive activity during service could possibly be the 
source of the veteran's foot complaints, the salient feature 
of his opinion was that the veteran's current foot 
disabilities are not due to service.  Indeed, there is no 
affirmative medical evidence which tends to link the 
degenerative changes to service, whether due to repetitive 
activity during service or otherwise.  (Dr. Tucker's opinions 
mention only "deformities," not degenerative changes, 
notwithstanding that he reviewed x-rays of the veteran's feet 
in June 1997.)  Thus, Dr. Johnson's opinion was adequate in 
this regard.

The veteran's representative contends that the veteran is 
entitled to the benefit of the doubt with respect to his 
claim.  See January 1997 VA Form 646.  However, the benefit-
of-the-doubt doctrine only applies if VA adjudicators reach 
the merits of the claim.  As the weight of the evidence is 
against his claim here, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a foot disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 
- 24 -


- 24 -


